DAWKINS, District Judge.
This suit was filed October 29, 1938, and is for injuries to the plaintiff, for medical expenses alleged to have been incurred, and for damages to an automobile.
On November 28th of the same year, Mrs. Maudie Sorter was allowed to be made party defendant and on the day following, defendant Ray Sorter filed a motion to dismiss and for a bill of particulars or a more definite statement of the cause of action; and on December 20th a similar motion was filed by Mrs. Sorter.
These motions were heard by Judge Porterie, March 3, 1939, at which time, the'“motion for a bill of particulars (was sustained) and” it was “ordered that bill be filed within fifteen days; bond for costs ordered filed when case is fixed for trial.”
On May 16, 1939, a further motion was filed by the defendants in which attention was called to the fact that the plaintiffs had been on March 3, 1939, directed to file a bill of particulars within fifteen days, which had not been done, and for which reason it was prayed that the suit be dismissed.
On June 23, 1939, this last motion was submitted to the writer of this opinion.
The Clerk called attention of counsel to the fact that no briefs or other pleas had been filed in regard thereto, and on August 25 counsel for plaintiffs wrote that they did not intend to file briefs, but submitted the matter upon the fact of the motion, copy of which letter is attached to the record and indicates that copies were likewise sent Messrs. Lacy, Pripe and Williams, 117% Fredonid Street, Longview, Texas, and to C. J. Bolin, Giddens-Lane Building, Shreveport, Louisiana, attorneys for the plaintiffs. Nothing further has been heard from the parties or any of their counsel.
Under the circumstances, the delays have long since expired for the filing of a bill of particulars as directed by the Court, and I am of the view that there is no other alternative but to sustain the motion and to dismiss the suit.
Proper decree should be presented.